Title: [Diary entry: 14 December 1786]
From: Washington, George
To: 

Thursday 14th. Mercury at 37 in the Morning—59 at Noon and 49 at Night. Clear, calm, warm, and exceedingly pleasant over head—but wet under foot occasioned by the Thaw. Towards night the river began to open by the breaking of the Ice. Rid to the Neck, and all the other Plantations; and to the Ditchers. At Muddy hole the hands were employed in threshing Wheat—at all the others gathering Corn as usual. Doctr. La Moyeur came in just as we were going to dinner.